Levine, J.,
dissents and votes to reverse in the following memorandum. Levine, J. (dissenting). Although I agree with the majority’s determination on the substantive issues involved in the instant appeal, in my view a reversal and new trial are required because of errors committed by County Court in ruling on defendant’s motion to suppress the victim’s identification testimony and on defendant’s Sandoval motion. The majority appears to sustain County Court’s denial of the motion to suppress on two alternative, mutually inconsistent grounds. First, the majority holds that the victim’s lineup identification was valid because the police had probable cause for arresting defendant when they stopped his vehicle and then brought him to police headquarters. The majority holds that a teletype message received by the arresting officer before going on duty at midnight prior to the arrest was sufficient to establish probable cause, relying on People v Jenkins (47 NY2d 722), People v Lypka (36 NY2d 210) and People v Bowdoin (89 AD2d 986). However, unless Jenkins, Lypka and Bowdoin can be read as totally eliminating the need to present evidence establishing probable cause at a suppression hearing in the case of an arrest based upon a police bulletin, radio or teletype message, these cases are totally inapposite. I begin with the unassailable principle that once a proper motion to suppress evidence is made,* the People have the burden of going forward with proof at the suppression hearing to establish the legality of the police conduct in the first instance (People v Berrios, 28 NY2d 361, 367). In the instant case, that meant the introduction of evidence by the prosecution that the police had reasonable cause to believe a crime was committed and defendant committed it, i.e., probable cause to sustain defendant’s arrest (People v Malinsky, 15 NY2d 86, 91, n 2). Because of the often exigent circumstances presented and because of the usual reliability of information contained in a police bulletin, it has been held that the hearsay information contained in the bulletin is presumed to be valid, unless directly challenged (People v Jenkins, 47 NY2d 722, 724, supra; People v Lypka, 36 NY2d 210, 213-214, supra; People v Bowdoin, 89 AD2d 986, 986-987, supra). But the presumption only attaches to the reliability of the contents of the message; it does not obviate the People’s burden of prima facie establishing the sufficiency of the information possessed by the arresting police agency to establish probable cause. That is why the courts in Jenkins, Lypka and Bowdoin carefully distinguished between the sufficiency of the information contained in the police message to establish *1068probable cause and the reliability of that information (which must be specifically challenged before proof to sustain it is required of the People). Thus, in Lypka, the court states (p 213): “It follows that where the bulletin or alert, prima facie, furnishes probable cause, a reasonable search is permissible. In such circumstances the sender’s knowledge is imputed to the receiver and, when the receiver acts, he presumptively possesses the requisite probable cause to search” (People v Lypka, 36 NY2d 210, 213, supra; emphasis added). Clearly, in Jenkins and in Bowdoin, the contents of the radio messages were sufficient to establish probable cause; therefore, the arrests were upheld, despite the absence of proof of the reliability of the information contained therein. As stated in Bowdoin (p 986): “However, before the People may be called upon to support the presumption by an evidentiary showing, the defendants must specifically challenge the reliability of the sender’s information, as opposed to the sufficiency of the information provided, or independently possessed by the receiver” (People v Bowdoin, 89 AD2d 986, supra; emphasis added). What fatally distinguishes the instant case from the foregoing cases relied upon by the majority is the absence here of any evidence to establish that the teletype message relied upon by the arresting officer contained sufficient facts to establish probable cause that the defendant committed any crime. Indeed, the record is totally devoid of evidence that the teletype contained anything more than a description of defendant and his vehicle. The content of the teletype was never introduced in evidence. The following excerpts comprise the entire record at the suppression hearing concerning the content of the teletype and any other information given to the arresting officer before he made, the arrest: “Q. And prior to going to work on February 21,1981, were you or did you have knowledge of an alleged kidnapping or assault that occurred at the Albany College of Pharmacy parking lot on or about February 20, 1981? A. No, I did not. Q. What information did you have when you went on patrol on February 21, 1981? A. There was a teletype about the vehicle and about the general physical description of the subject. Q. Was there anything regarding any injury to the subject that was being sought? A. I can’t recall.” Thus, as to the teletype message itself, the People clearly did not present sufficient evidence from which the suppression court could have concluded that probable cause for the arrest existed. Nor does the thirdhand hearsay testimony of the victim, quoted by the majority, that she was told by a police lieutenant (who did not participate in the arrest) that a person had been picked up who matched the description of her assailant, add sufficient facts to demonstrate that the police had reasonable grounds to believe that defendant was that assailant. We (and the suppression court) are left entirely in the dark as to (a) what physical description the victim gave; (b) whether that physical description was contained in the teletype; and (c) whether defendant’s physical characteristics matched those descriptions. In short, the record leaves us only a summary description of the crime committed and a vague assurance by the police (to the victim) that defendant matched an unspecified description of the perpetrator. This kind of evidence was held insufficient to establish probable cause as a matter of law in People v Bouton (50 NY2d 130), where the Court of Appeals stated: “Summary statements that the police had arrived at a conclusion that sufficient cause existed will not do. As on a warrant application, it is the responsibility of the neutral court, not the police, to determine whether the latter were justified in making the serious intrusion that the deprivation of another’s liberty constitutes. For that purpose, the court must be presented with facts, not assurances. The record shows that only the latter were offered to the Judge in this case” (id., at p 135). As further held in People v Brodie (87 AD2d 653): “Articulable facts concerning the defendant’s clothes and characteristics and a sufficiently particular description of the person to be arrested *1069were necessary to evaluate the People’s claim that the arrest met probable cause standards” (citations omitted). The majority, however, also attempts to sustain the lineup on an alternative basis, namely, that the evidence establishes that defendant was not arrested when his vehicle was stopped, but voluntarily came to the police station and submitted to the lineup before he was arrested. I am unable to understand how the majority can uphold the lineup by finding that it was preceded by a valid arrest on probable cause and at the same time by finding that no arrest was made until after the lineup. Moreover, the majority’s no arrest theory is inconsistent with the suppression court’s finding that the police “had probable cause to arrest the defendant”, which would have been entirely irrelevant unless it referred to events occurring prior to the lineup procedure. It is also inconsistent with the evidence that when defendant was stopped on the street, he was given his Miranda warnings and his vehicle was impounded, and thereafter the police advised the victim to come to headquarters because defendant was “picked up”. Since the lineup identification should have been suppressed, it was error for County Court to have permitted the prosecution to bolster the victim’s in-court identification by introducing the earlier identification into evidence. However, the majority attempts to salvage defendant’s conviction by making new findings that the victim’s in-court identification had a basis independent of and was untainted by the prior lineup identification. Purely and simply, there is no proper evidentiary basis upon which that finding can be made. First, upon establishment of the illegality of the earlier identification, the burden was on the prosecution to prove, by clear and convincing evidence, at the suppression hearing, that any in-court identification would be untainted (United States v Crews, 445 US 463; People v Rahming, 26 NY2&411, 416-417; People v Ballott, 20 NY2d 600, 606). The victim’s testimony at the suppression hearing was entirely restricted to the circumstances of her lineup identification. Not a scintilla of evidence appears in her testimony at the suppression hearing concerning any in-court identification or of any factors which would tend to establish that an in-court identification would have an independent basis. This omission in the victim’s testimony at the suppression hearing deprives this court of any evidentiary support whatsoever to makexa finding that her in-court identification had an independent basis. In this respect, the instant case is indistinguishable from People v Rahming (26 NY2d 411, supra), where the Court of Appeals held that a similar omission of t he necessary testimony by the victim at the suppression hearing was fatal errtir: “The last omission made it impossible for the hearing court to determine whjether an in-court identification would have independent value” (id., at p 417)1. The majority is unable to overcome the same omission at the suppression hearing here by referring to the victim’s identification testimony at the trial or defendant’s failure to object thereto. As further stated in Rahming: “The failuire of defendant to object to the in-court identification is hardly a waiver, sind<e he had made an appropriate pretrial motion to suppress. This motion preserves the objection, since no purpose would be served by renewing it on the triríl” (id., at p 417). Apart from this fatal gap in the proof at the suppression heading, the evidence adduced at the trial itself was by no means clear and coriivincing or overwhelming to support the majority’s determination of the independent basis of the identification. The incident happened shortly after midnight in a parking lot off New Scotland Avenue. The evidence discloses that the. only source of illumination of the lot was the city street lamps on the adjoining roadways. Even if we were to assume that there may have been sufficient liglating for the victim to identify the man who ran near her and fell down before hier at the initial encounter, the record certainly does not support the further inference that there was a similar *1070opportunity to observe the person who subsequently attacked her. The attack was from behind, the victim was dragged farther into the parking lot away from the street lights, and her eyeglasses were dislodged and broken. Clearly, here this evidence was far from clear and convincing to negate the serious possibility that the victim’s positive identification of defendant in court was based upon having recognized him at the lineup as the person she encountered before the attack, or that the jury was influenced by the fact that she made a prompt identification at the lineup. Equally mandating reversal was the court’s determination of the Sandoval motion in permitting the prosecution to cross-examine defendant on an assault underlying a prior youthful offender conviction and a prior conviction for sexual abuse. The following constitutes the court’s entire ruling on the Sandoval motion as contained in the record: “He may inquire concerning the underlying acts on the premise that the two convictions in a short period of time indicate to this Court this defendant has placed his own self-interest above the laws of society and consequently would bear on credibility.” People v Williams (56 NY2d 236) teaches that this was an insufficient exercise of the discretion required of a trial court in a Sandoval hearing, as a matter of law. Reyling on the Sandoval case itself (People v Sandoval, 34 NY2d 371, 374-375), the court in Williams re-emphasized that the determination of what prior crimes may be used as evidence to impeach an accused requires a balancing of the probative value of the evidence on a defendant’s credibility against the various factors creating a risk of unfair prejudice from the impact of the evidence on the jury (People v Williams, 56 NY2d 236, 238-239, supra). As the previously quoted ruling in the instant case undeniably demonstrates, no such balancing was undertaken by County Court here.. It held that defendant’s prior convictions were admissible solely because, in showing defendant’s self-interest, they bore on credibility, thereby totally disregarding the factors tp be weighed on the other side of the scale. The following holding in People v Williams (56 NY2d 236, supra) is equally applicable here: “To the extent a past crime may indicate this willingness, it bears upon whether a defendant will place self-interest foremost again and lie on the witness stand. But the indication, no matter how strong, of the existence of such a tendency through past convictions does not obviate the need for the court to exercise its discretion and weigh other relevant factors such as the danger th at the 'defendant ..may be convicted for his past criminal record rather than for the crime for which he is charged” (citation omitted) (id., at p 240). The majority [pp 1066-1067] attempts to avoid the effect of the Williams case by holding that “defendant! produced no proof to meet his burden in an effort to convince the trial court tho t the underlying facts of his convictions were such that * * * proof of his prior convictions should have been barred”. The majority thus appears to be convertí ng the pretrial hearing required under Sandoval from one where the court mterely reviews the convictions and hears argument by opposing counsel into soime kind of evidentiary hearing where a defendant is required to submit some unspecified “proof”. I am at a loss to conceive of what “proof” was expected of defendant in the instant case. It seems self-evident to me that County Ctyurt had before it all of the facts necessary to make a prima facie showing of t!ie possibility of prejudice if cross-examination concerning defendant’s two prior criminal acts were permitted. The assault/ youthful offender conviction had scant probative value on the issue of credibility. The likely inflammatory and otherwise prejudicial effect of bringing out defendant’s prior sexual abuse conviction is even more clear, since the facts of the instant case were highly -suggestive of a sexual motive for the criminal attack. No further “proof” wass necessary to establish such possible prejudice. Indeed, the use of prior sex-cr|ime convictions to attack a defendant’s credibil*1071ity in a sex-related case is a classic example of the need for the sensitive balancing of factors required under Sandoval and Williams (see, e.g., People v Bennette, 56 NY2d 142, 147). As in Williams, the demonstrable failure of County Court to consider any factor other than the bearing of the prior convictions on defendant’s credibility establishes an absence of the exercise of discretion required under Sandoval and Williams, and reversal is therefore mandated. The judgment of conviction should be reversed, and the matter should be remitted for a further suppression hearing and for a new trial.

 Here, defendant’s omnibus motion specifically challenged the lineup procedure on the ground that the arrest was made without probable cause.